Title: From Thomas Jefferson to the County Lieutenants of Powhatan, Chesterfield, Prince George, and Dinwiddie, 21 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 21st 1781
        
        You will be pleased to order all Cattle and Horses which may at any Time be within twenty Miles of the Enemys Camp to be  removed beyond that Distance excepting only such Horses as are unfit either for Cavalry or Artillery. Should the Owners not perform this Order within such short and reasonable Time as you shall prescribe, you will be pleased to order out proper Officers and men of your Militia to carry such Horses and Cattle to the Marquis Fayette’s Head Quarters for the use of our Army having them duly appraised. I am &c.,
         Thomas Jefferson
        
      